UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2499



JAMES F. BROWN,

                                              Plaintiff - Appellant,

          versus


KENTEC, INCORPORATED (CCW); LES PETERS, indi-
vidually; PAM DAUGHERTY, individually,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-98-166-4-H)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James F. Brown, Appellant Pro Se. Herbert Seesholtz Falk, Jr.,
William Francis Patterson, Jr., TURNER, ENOCHS & LLOYD, P.A.,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James F. Brown appeals the district court’s order denying

relief on his complaint filed pursuant to Title VII of The Civil

Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Brown v. Kentec, Incor-

porated, No. CA-98-166-4-H (E.D.N.C. Oct. 7, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2